        Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 1 of 9



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION


 JESUS MEDINA,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                        CASE NO. 7:19-cv-00061

 QUICKEN LOANS, INC.
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes JESUS MEDINA (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of QUICKEN, LOANS, INC.

(“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, Invasion of Privacy (“IOP”), and Trespass

to Chattels (“TTC”).

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.




                                                  1
      Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 2 of 9



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                             PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Hidalgo County, Texas, which

is located within the Southern District of Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant offers retail mortgage lending solutions online in the United States. It offers

mortgages and home buying programs such as refinancing options. The company provides

adjustable-rate mortgages, fixed-rate mortgages, fixed-rate VA loans, VA adjustable-rate

mortgages, jumbo loans, reverse mortgages, and others. It serves veterans, service members, and

their families through iPhone and Android applications. The company was formerly known as

Rock Financial Corp. and changed its name to Quicken Loans Inc. in December, 1999. The

company was founded in 1985 and is based in Detroit, Michigan. It generates loans through its

Web centers in Detroit, Michigan; Cleveland, Ohio; and Scottsdale, Arizona. The company also

operates a centralized loan processing facility in Detroit, Michigan, as well as a reverse mortgage

unit in San Diego, California. Quicken Loans Inc. operates as a subsidiary of Rock Holdings Inc.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION




                                                    2
       Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 3 of 9



    9. Around January of 2019, Plaintiff consistently began receiving calls from Defendant to his

cellular phone, (956) XXX-4273.

    10. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in -4273. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

    11. Defendant has primarily used the phone number (956) 278-7831 when contacting

Plaintiff’s cellular phone. Upon information and belief, Defendant has used other numbers as well.

    12. Upon information and belief, the aforementioned phone number ending in -7831 is

regularly utilized by Defendant to make outgoing calls to consumers it is soliciting for business.

    13. During answered calls, Plaintiff has been subjected to a significant pause, lasting several

seconds in length, causing Plaintiff to say “hello” several times before being connected to a live

representative.

    14. Plaintiff was unaware of Defendant’s purpose in contacting his cellular phone.

    15. Upon speaking with one of Defendant’s representatives, Plaintiff discovered that it was

trying to solicit Plaintiff to apply for one of Defendant’s loans.

    16. Plaintiff has told Defendant’s representative that he is not interested in its services and has

demanded that it stop calling his cellular phone, as well as to remove his phone number from its

calling list.

    17. Despite Plaintiff’s demands, Defendant continued to regularly call his cellular phone.

    18. Due to the fact that Defendant’s phone calls persisted, Plaintiff took the time to call it back

and reiterate his demands.

    19. Plaintiff has told Defendant to stop calling him on numerous occasions. No matter how

many times Plaintiff has told Defendant to stop calling him, it has continued to call his cellular



                                                  3
       Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 4 of 9



phone up until the date of the filing of this action. Defendant has also called Plaintiff’s cellular

phone multiple times during the same day.

    20. Defendant has called Plaintiff’s cellular phone at least 30 times since Plaintiff demanded

that it stop calling him.

    21. Frustrated over the persistent calls, Plaintiff spoke with Sulaiman regarding his rights

resulting in costs and expenses.

    22. Plaintiff has been unfairly harassed by Defendant's actions.

    23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies solicitation telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    24. Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth herein.

    25. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

    26. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, and the fact that

Plaintiff had to say “hello” several times before a live representative began to speak is instructive



                                                  4
      Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 5 of 9



that an ATDS was being utilized to generate the phone calls. Additionally, Defendant’s constant

contacts after Plaintiff demanded that the phone calls stop further demonstrates Defendant’s use

of an ATDS.      Moreover, the nature and frequency of Defendant’s contacts points to the

involvement of an ATDS.

   27. Defendant violated the TCPA by placing at least 30 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting him.

   28. The calls placed by Defendant to Plaintiff were regarding solicitation activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   29. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, JESUS MEDINA, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT II-INVASION OF PRIVACY-INTRUSION UPON SECLUSION

   30. Plaintiff restates and realleges paragraphs 1 through 29 as though fully set forth herein.




                                                5
       Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 6 of 9



    31. Defendant, through its solicitation conduct, has repeatedly and intentionally invaded

Plaintiff’s privacy.

    32. Defendant’s persistent and unwanted autodialed phone calls to Plaintiff’s cellular phone

eliminated Plaintiff’s right to privacy.

    33. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different

times throughout the day, was highly intrusive and invasive.

    34. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

disrupted Plaintiff’s sleep, overall focus, hindered Plaintiff’s recovery from his injuries, and

continually frustrated and annoyed Plaintiff into submission.

    35. These persistent solicitation calls eliminated the peace and solitude that Plaintiff would

have otherwise had in Plaintiff’s home and/or any other location in which Plaintiff would have

normally brought his cellular phone.

    36. By continuing to call Plaintiff in an attempt to dragoon Plaintiff into applying for

Defendant’s services, Plaintiff had no reasonable escape from these incessant calls.

    37. As detailed above, by persistently autodialing Plaintiff’s cellular phone without his prior

express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,

and caused Plaintiff to suffer concrete and particularized harm.

    38. Defendant’s relentless solicitation conduct and tactic of repeatedly auto dialing Plaintiff’s

cellular phone after he requested that these calls cease on numerous occasions is highly offensive

to a reasonable person.

    39. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion.

    WHEREFORE, Plaintiff, JESUS MEDINA, respectfully requests that this Honorable Court

enter judgment in his favor as follows:



                                                 6
         Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 7 of 9



 a. Declaring that the practices complained of herein are unlawful and violate the
    aforementioned statutes and regulations;

 b. Awarding Plaintiff actual damages;

 c. Award Plaintiff punitive damages;

 d. Award Plaintiff reasonable attorney’s fees and costs;

 e. Enjoining Defendant from contacting Plaintiff; and

 f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                COUNT III-TRESPASS TO CHATTELS

   40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set forth herein.

   41. Trespass to Chattels is defined as the intentional interference with the possession, or

physical condition of a chattel in the possession of another, without justification. Prosser, Torts,

64 (2d ed.).

   42. “The harm recognized by the ancient common law claim of trespass to chattels — the

intentional dispossession of chattel, or the use of or interference with a chattel that is in the

possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

F.Supp.3d 641, 647 (N.D. W. Va. 2016).

   43. Courts have applied this tort theory to unwanted telephone calls and text messages. See

Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,

L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

2015).

   44. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot

on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

J., concurring).

                                                 7
      Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 8 of 9



   45. Defendant interfered with Plaintiff’s ability to use his cellular phone while it was in his

possession.

   46. Defendant barraged Plaintiff with numerous calls, leaving him unable to use or possess his

cellular phone in the manner in which he wanted to.

   47. Defendant knew or should have known that its phone calls were not consented to, as

Plaintiff stated that Defendant must cease contacting him on numerous occasions.

   48. Defendant caused damage to Plaintiff’s cellular phone, including, but not limited to, the

wear and tear caused to his cellular phone, the loss of battery charge, and the loss of battery life.

   49. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from

Defendant’s continuous interference with his possession of his cellular phone.

   WHEREFORE, Plaintiff, JESUS MEDINA, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Enter judgment in favor of Plaintiff and against Defendant;

   b. Award Plaintiff actual damages in an amount to be determined at trial;

   c. Award Plaintiff punitive damages in an amount to be determined at trial;

   d. Enjoining Defendant from contacting Plaintiff;

   e. Award any other relief this Honorable Court deems equitable and just.


Dated: February 24, 2019                               Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                   s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                  Counsel for Plaintiff
Admitted in the Southern District of Texas             Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                    2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                                Lombard, Illinois 60148
(630) 568-3056 (phone)                                 (630) 581-5858 (phone)
(630) 575-8188 (fax)                                   (630) 575-8188 (fax)

                                                  8
     Case 7:19-cv-00061 Document 1 Filed on 02/24/19 in TXSD Page 9 of 9



nvolheim@sulaimanlaw.com                  thatz@sulaimanlaw.com




                                      9
